IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GEORGETTE LUNDQUIST,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-22

LEE COUNTY AND RH
VENTURE   II,     LLC;  RH
VENTURE       III;     AND
GREENPOINTE
COMMUNITIES, LLC,

      Appellees.


_____________________________/

Opinion filed November 2, 2017.

An appeal from an order of the Florida Administration Commission.
Cynthia Kelly, Secretary.

Ralf Brookes, Cape Coral, for Appellant.

Gary K. Hunter, Jr. and Mohammad O. Jazil, Hopping Green & Sams, P.A.,
Tallahassee; Russell P. Schropp of Henderson, Franklin, Starnes & Holt, P.A., Fort
Myers, for Appellees, Greenpointe Communities, LLC, RH Ventures II, LLC, and
RH Ventures III, LLC.

Neysa Borkert, Mark Trank, and Michael Jacob, Lee County Attorney’s Office, Fort
Myers, for Appellee, Lee County.
PER CURIAM.

    AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.




                               2